
	
		II
		110th CONGRESS
		1st Session
		S. 1614
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. Harkin (for himself,
			 Mr. Kennedy, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to
		  strengthen penalties for unlawful child labor.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Child Labor Protection Act of
			 2007.
		2.Child labor
			 protectionsSubsection (e) of
			 section 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(e)) is
			 amended to read as follows:
			
				(e)(1)(A)Any person
				who violates the provisions of sections 12 or 13(c), relating to child labor,
				or any regulation issued pursuant to such sections, shall be subject to a civil
				penalty in an amount—
					(i)that is not less
				than $500 and not more than $15,000 for each employee who was the subject of
				such a violation;
					(ii)that is not less
				than $15,000 and not more than $50,000 with respect to each such violation that
				causes the death or serious injury of any employee under the age of 18 years;
				and
					(iii)in the case of
				a willful or repeat violation, that is not less than $15,000 and not more than
				$100,000.
					(B)For purposes of
				subparagraph (A)(ii), the term serious injury means—
					(i)the permanent
				loss or substantial impairment of one of the senses (sight, hearing, taste,
				smell, tactile sensation);
					(ii)the permanent
				loss or substantial impairment of the function of a bodily member, organ, or
				mental faculty, including the loss of all or part of an arm, leg, foot, hand,
				or other body part; or
					(iii)the permanent
				paralysis or substantial impairment that causes loss of movement or mobility of
				an arm, leg, foot, hand, or other body part.
					(2)Any person who
				repeatedly or willfully violates section 6 or 7, relating to wages, shall be
				subject to a civil penalty in an amount not to exceed $1,100 for each such
				violation.
				(3)In determining
				the amount of any penalty under this subsection, the appropriateness of such
				penalty to the size of the business of the person charged and the gravity of
				the violation shall be considered. The amount of any penalty under this
				subsection, when finally determined, may be—
					(A)deducted from any
				sums owing by the United States to the person charged;
					(B)recovered in a
				civil action brought by the Secretary in any court of competent jurisdiction,
				in which litigation the Secretary shall be represented by the Solicitor of
				Labor; or
					(C)ordered by the
				court, in an action brought for a violation of section 15(a)(4) or a repeated
				or willful violation of section 15(a)(2), to be paid to the Secretary.
					(4)Any
				administrative determination by the Secretary of the amount of any penalty
				under this subsection shall be final, unless within 15 days after receipt of
				notice thereof by certified mail the person charged with the violation takes
				exception to the determination that the violations for which the penalty is
				imposed occurred, in which event final determination of the penalty shall be
				made in an administrative proceeding after opportunity for a hearing in
				accordance with section 554 of title 5, United States Code, and regulations to
				be promulgated by the Secretary.
				(5)Except for civil
				penalties collected for violations of sections 12 or 13(c), sums collected as
				penalties pursuant to this section shall be applied toward reimbursement of the
				costs of determining the violations and assessing and collecting such
				penalties, in accordance with the provision of section 2 of the Act entitled
				An Act to authorize the Department of Labor to make special statistical
				studies upon payment of the cost thereof and for other purposes (29
				U.S.C. 9a). Civil penalties collected for violations of sections 12 or 13(c)
				shall be deposited in the general fund of the Treasury.
				(6)Whoever violates a provision of section 12
				or 13(c), relating to child labor, or any regulation promulgated under such
				sections, shall be imprisoned for not more than 3 years or fined under title
				18, United States Code, or both, except that in the case of a second or
				subsequent violation, such penalty shall be imprisonment of not less than 3
				years and not more than 5 years or a fine under title 18, United States Code,
				or
				both.
				.
		
